               Case 19-11938-LSS       Doc 371    Filed 01/06/21   Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                           Chapter 7

UBIOME, INC.,                                    Case No. 19-11938 (LSS)
                        Debtor.


                    ORDER SCHEDULING OMNIBUS HEARING DATE


                IT IS HEREBY ORDERED, that the following omnibus hearing date has been

scheduled in the above-captioned matter:

         DATE                        TIME

         February 5, 2021            11:00 a.m. (Eastern Time) (Omnibus Hearing)




                                                 LAURIE SELBER SILVERSTEIN
          Dated: January 6th, 2021               UNITED STATES BANKRUPTCY JUDGE
          Wilmington, Delaware
